



EXHIBIT 10-5










AWARD AGREEMENT


STOCK UNITS


The Executive Compensation Committee of the TEGNA Inc. Board of Directors has
approved an award of Restricted Stock Units (referred to herein as “Stock
Units”) to you under the TEGNA Inc. 2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010), as amended (the “Plan”), as set forth
below.


This Award Agreement and the enclosed Terms and Conditions effective as of April
26, 2018, constitute the formal agreement governing this award.


Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.


Please keep the enclosed Terms and Conditions for future reference.



--------------------------------------------------------------------------------



Director:                        
Grant Date:    April 26, 2018


Payment Date:     May 1, 2019


Stock Unit Vesting Schedule:
25% of the Stock Units shall vest on August 1, 2018*

25% of the Stock Units shall vest on November 1, 2018*
25% of the Stock Units shall vest on February 1, 2019*
25% of the Stock Units shall vest on earlier of May 1, 2019 or the date of the
2019 Annual Meeting*


* Provided the Director continues as a director until such vesting dates and
does not separate from service before such vesting dates. Such dates are
hereinafter referred to as the “Vesting Date” for the Stock Units that vest on
such dates.


Number of Stock Units:    



--------------------------------------------------------------------------------

 
 
 
 
 
 
TEGNA, Inc.
 
 
 
 
 
 
By:
 
Director's Signature or Acceptance by
 
 
Jeffrey Newman
Electronic Signature
 
 
SVP/Chief Human Resource Officer










--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






STOCK UNITS
TERMS AND CONDITIONS
Under the
TEGNA Inc.
2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010)




These Terms and Conditions, dated April 26, 2018, govern the grant of Restricted
Stock Units (referred to herein as “Stock Units”) to the director (the
“Director”) designated in the Award Agreement dated coincident with these Terms
and Conditions. The Stock Units are granted under, and are subject to, the TEGNA
Inc. (the “Company”) 2001 Omnibus Incentive Compensation Plan (Amended and
Restated as of May 4, 2010), as amended (the “Plan”). Terms used herein that are
defined in the Plan shall have the meaning ascribed to them in the Plan. If
there is any inconsistency between these Terms and Conditions and the terms of
the Plan, the Plan’s terms shall supersede and replace the conflicting terms
herein.
1.    Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Award Agreement governing the grant, and (iii) these Terms and
Conditions, the Company has granted to the Director the number of Stock Units
set forth on the applicable Award Agreement. Each vested Stock Unit shall
entitle the Director to receive from the Company one share of the Company's
common stock ("Common Stock") upon the earlier of the Director’s separation from
service, the Payment Date or upon a Change in Control (to the extent provided in
Section 13).
2.    Vesting Schedule. Except as otherwise provided in Sections 6 and 13, the
Stock Units shall vest in accordance with the Vesting Schedule specified in the
Award Agreement; provided that the Director continues as a director of the
Company until the Vesting Dates specified in the Vesting Schedule and has not
separated from service prior to such dates.





--------------------------------------------------------------------------------




3.    Dividend Units. Dividend units shall be credited to the Director with
regard to the Stock Units. Dividend units shall be calculated based on the
dividends paid on shares of Common Stock. Dividend units shall be deemed to be
reinvested in shares of Common Stock as of the date dividends are paid on Common
Stock, shall be paid to the Director at the same time and in the same form as
Stock Units are paid to the Director, and are subject to the same terms and
conditions as the Stock Units, including, without limitation, the same vesting
requirements.
4.    Delivery of Shares. The Company shall deliver to the Director a
certificate or certificates, or at the election of the Company make an
appropriate book-entry, for the number of shares of Common Stock equal to the
number of vested Stock Units as soon as administratively practicable after the
earlier of the Payment Date, the date that Director separates from service or
upon a Change in Control (to the extent provided in Section 13), but no later
than 30 days from such dates. A Director shall have no further rights with
regard to the Stock Units once the underlying shares of Common Stock have been
delivered.
5.    Cancellation of Stock Units. Except as provided in Sections 6 and 13
below, all unvested Stock Units granted to the Director shall automatically be
cancelled upon the Director’s separation from service, and in such event, the
Director shall not be entitled to receive any shares of Common Stock in respect
thereof.
6.    Death, Disability or Retirement. In the event that the Director separates
from service on or prior to the Payment Date due to death, Disability or the age
of service limitations set forth in the Company’s Bylaws, the Director (or in
the case of the Director's death, the Director's estate or designated
beneficiary) shall be entitled to receive at the time of the Director’s death or
separation from service the total number of shares of Common Stock in respect of
such Stock Units which the Director would have been entitled to receive had the
Director continued employment until the





--------------------------------------------------------------------------------




Payment Date. For purposes of this Award Agreement, Disability shall mean the
Director is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
7.    Non-Assignability. Stock Units may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the Stock
Units be made subject to execution, attachment or similar process.
8.    Rights as a Shareholder. The Director shall have no rights as a
shareholder by reason of the Stock Units.
9.    Discretionary Plan; Employment. The Plan is discretionary in nature and
may be suspended or terminated by the Company at any time. With respect to the
Plan, (a) each grant of Stock Units is a one-time benefit which does not create
any contractual or other right to receive future grants of Stock Units, or
benefits in lieu of Stock Units; (b) all determinations with respect to any such
future grants, including, but not limited to, the times when the Stock Units
shall be granted, the number of Stock Units, and the Vesting Schedule, will be
at the sole discretion of the Company; (c) the Director’s participation in the
Plan is voluntary; and (d) the future value of the Stock Units is unknown and
cannot be predicted with certainty.
10.    Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the "Committee") in its sole discretion to adjust awards and to make
interpretations and other determinations with respect to all matters relating to
the applicable Award Agreements, these Terms and Conditions, the Plan and awards
made pursuant





--------------------------------------------------------------------------------




thereto. These Terms and Conditions shall apply to the grant of Stock Units made
to the Director on the date hereof and shall not apply to any future grants of
Stock Units made to the Director.
11.    Notices. Notices hereunder shall be in writing and if to the Company
shall be addressed to the Secretary of the Company at 7950 Jones Branch Drive,
McLean, Virginia 22107, and if to the Director shall be addressed to the
Director at his or her address as it appears on the Company's records.
12.    Successors and Assigns. The applicable Award Agreement and these Terms
and Conditions shall be binding upon and inure to the benefit of the successors
and assigns of the Company and, to the extent provided in Section 6 hereof, to
the estate or designated beneficiary of the Director.
13.    Change in Control Provisions.
Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Award Agreement.


(a)    Definitions.
As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:


(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”);





--------------------------------------------------------------------------------




provided, however, that, for purposes of this Section, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or one of its affiliates, or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled





--------------------------------------------------------------------------------




to vote generally in the election of directors, as the case may be, of the
corporation or entity resulting from such Business Combination (including,
without limitation, a corporation or entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or any corporation or entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (C) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(b)    Acceleration Provisions. In the event of the occurrence of a Change in
Control, the vesting of the Stock Units shall be accelerated and, if such Change
in Control constitutes a “change in control event” within the meaning of Section
409A of the Code, there shall be paid out to the Director within thirty (30)
days following the effective date of the Change in Control, the full number of
shares of Common Stock subject to the Stock Units. In the event of the
occurrence of a Change in Control that is not a “change in control event” within
the meaning of Section 409A of the Code,





--------------------------------------------------------------------------------




the vesting of the Stock Units shall be accelerated and the Stock Units shall be
paid out at the earlier of the Payment Date or the Director’s separation from
service.
(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts, and other costs and expenses when incurred by the Director in
connection with any actual, threatened or contemplated litigation or legal,
administrative or other proceedings involving the provisions of this Section 13,
whether or not initiated by the Director. The Company agrees to pay such amounts
within 10 days following the Company’s receipt of an invoice from the Director,
provided that the Director shall have submitted an invoice for such amounts at
least 30 days before the end of the calendar year next following the calendar
year in which such fees and disbursements were incurred.
14.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.
15.    Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A so that no taxes under Section 409A are triggered,
and shall be interpreted and administered in accordance with that intent (e.g.,
the definition of “separates from service” or “separation from service” (or
similar term used herein) shall have the meaning ascribed to “separation from
service” under Section 409A). If any provision of these Terms and Conditions
would otherwise conflict with or frustrate this intent, the provision shall not
apply. Solely to the extent required by Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), if the Director is a “specified employee”
(within the meaning of Code Section 409A and the





--------------------------------------------------------------------------------




regulations and guidance issued thereunder (“Section 409A”)) and if delivery of
shares is being made in connection with the Director’s separation from service
other than by reason of the Director’s death, delivery of the shares shall be
delayed until six months and one day after the Director’s separation from
service with the Company (or, if earlier than the end of the six-month period,
the date of the Director’s death). The Company shall not be responsible or
liable for the consequences of any failure of the Award to avoid taxation under
Section 409A.



